Simmons, C. J.

1. Admitting in evidence a copy of a mortgage, even if the same was irrelevant, is not cause for a new trial, when the only objection to its admissibility was that the original had not been sufficiently accounted for, and it appears that this objection was n'ot well taken.
2. Admitting in evidence hearsay testimony upon a material and controlling issue is cause for a new trial, when upon the evidence as a whole, including the hearsay, the case was a close one and the verdict, but for the introduction of the illegal evidence, might have heen different. Judgment reversed.